






2
Exhibit 10.14


SEARS HOMETOWN AND OUTLET STORES, INC.
AMENDED AND RESTATED 2012 STOCK PLAN




SECTION 1.    BACKGROUND AND PURPOSE


The name of this Plan is the Sears Hometown and Outlet Stores, Inc. Amended and
Restated 2012 Stock Plan. The purpose of this Plan is to promote the interests
of the Company and its Subsidiaries through grants to Eligible Individuals of
awards under this Plan in order (1) to attract and retain the services of
Eligible Individuals, (2) to provide an additional incentive to each Eligible
Individual to work to increase the value of the Stock and (3) to provide each
Eligible Individual with a stake in the future of the Company which corresponds
to the stake of each Company stockholder.


SECTION 2.    DEFINITIONS


Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.


2.1.    Board shall mean the Board of Directors of the Company.


2.2.    Code shall mean the Internal Revenue Code of 1986, as amended.


2.3.    Committee shall mean the Benefit-Plan Subcommittee of the Compensation
Committee of the Board of Directors or other committee of the Board to which the
responsibility to administer this Plan is delegated by the Board and which shall
consist of at least two members of the Board, each of whom shall be a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and each of whom shall be an “outside director” for purposes of Code Section
162(m).


2.4.    Company shall mean Sears Hometown and Outlet Stores, Inc., a Delaware
corporation, and any successor to such corporation.


2.5.    Eligible Individual shall mean a key employee of or other individual
performing services for the Company or a Subsidiary or a non-employee member of
the Board (a “Non-Employee Director”), in each case as determined and designated
by the Committee. An award may be granted to an Eligible Individual in
connection with hiring, retention or otherwise, prior to the date the Eligible
individual first performs service for the Company or the Subsidiaries or becomes
a member of the Board, provided such award shall not become vested prior to the
date the Eligible Individual first performs such service or becomes a member of
the Board. Notwithstanding the above, for purposes of ISOs “Eligible Individual”
shall be limited to key employees of the Company or a Subsidiary, as determined
and designated by the Committee.


2.6.    Exchange Act shall mean the Securities Exchange Act of 1934, as amended.


2.7.    Fair Market Value shall mean, for any given date, the fair market value
of the Stock as of such date, as determined by the Committee on a basis
consistently applied based on actual transactions in Stock on the exchange on
which the Stock generally has the greatest trading volume.




--------------------------------------------------------------------------------






2.8.    ISO shall mean an Option granted under Section 8 to purchase Stock and
evidenced by an Option Agreement which provides that the Option is intended to
satisfy the requirements for an incentive stock option under Code Section 422.


2.9.    NQO shall mean an Option granted under Section 8 to purchase Stock and
evidenced by an Option Agreement which provides that the Option shall not be
treated as an incentive stock option under Code Section 422.


2.10.    Option shall mean an ISO or a NQO.


2.11.    Option Agreement shall mean the written agreement or instrument which
sets forth the terms of an Option granted to an Eligible Individual under this
Plan.


2.12.    Option Price shall mean the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.


2.13.    Performance Period shall mean the period selected by the Committee
during which performance is measured for purpose of determining the extent to
which an award of SARs, Options, Restricted Stock, or Stock Units has been
earned.


2.14.    Plan shall mean this Sears Hometown and Outlet Stores, Inc. 2012 Stock
Plan, as amended from time to time.


2.15.    Restricted Stock shall mean Stock granted to an Eligible Individual
pursuant to Section 7.


2.17.    SAR Agreement shall mean the written agreement or instrument which sets
forth the terms of a SAR granted to an Eligible Individual under this Plan.


2.18.    SAR Share Value shall mean the figure which is set forth in each SAR
Agreement and which is no less than the Fair Market Value of a share of Stock on
the date the related SAR is granted.


2.19.    Stock shall mean the common stock of the Company, par value $0.01 per
share.


2.20.    Stock Agreement shall mean the written agreement or instrument which
sets forth the terms of a Restricted Stock grant or Stock Unit grant to an
Eligible Individual under this Plan.


2.21.    Stock Appreciation Right or SAR shall mean a right which is granted
pursuant to the terms of Section 8 to the appreciation in the Fair Market Value
of a share of Stock in excess of the SAR Share Value for such a share.


2.22.    Stock Unit shall mean a right granted to an Eligible Individual
pursuant to Section 7 to receive a payment in cash or shares based on the Fair
Market Value of the number of shares of Stock described in such grant.


2.23.    Subsidiary shall mean any corporation which is a subsidiary corporation
(within the meaning of Code Section 424(f)) of the Company.
    
SECTION 3.    SHARES RESERVED UNDER PLAN; SHARES AVAILABLE FOR OTHER PLANS


3.1.    Shares. There shall be reserved for issuance under this Plan 4,000,000
shares of Stock.






--------------------------------------------------------------------------------




3.2.    Share Counting. The shares of Stock described in Section 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. Furthermore, any shares of Stock issued pursuant to a Restricted
Stock grant which are forfeited thereafter shall again become available for
issuance under this Plan. The gross number of shares of Stock covered by a Stock
Unit shall not again become available under Section 3.1 for issuance under this
Plan; provided, however, if a Stock Unit is forfeited or settled in cash, the
related shares of Stock shall again become available for issuance under this
Plan. The gross number of shares of Stock covered by an Option or SAR, to the
extent it is exercised, shall not again become available under Section 3.1 for
issuance under this Plan; provided, however, if an Option or SAR is forfeited or
settled in cash, if applicable, the related shares of Stock shall again become
available for issuance under this Plan. Any shares of Stock which are
(a) tendered to the Company to pay the Option Price of an Option, (b) tendered
to the Company in satisfaction of any condition to a grant of Restricted Stock,
or (c) used to satisfy a withholding obligation under Section 14.4, shall again
become available under Section 3.1 for issuance under this Plan.


3.3.    Use of Proceeds. The proceeds which the Company receives from the sale
of any shares of Stock under this Plan shall be used for general corporate
purposes and shall be added to the general funds of the Company.


3.4.    Payment of Stock to Satisfy Award Payments. The Committee in its
discretion may use the shares of Stock described in Section 3.1 as payment to
satisfy cash awards made under, and subject to the terms and conditions of, the
Company's other benefit plans in effect from time to time.


SECTION 4.    EFFECTIVE DATE


Subject to the stockholders of the Company approving the adoption of this Plan,
this Plan shall become effective on the Rights Closing Date as defined in the
Separation Agreement by and between Sears Holdings Corporation (“Sears
Holdings”) and the Company.


SECTION 5.     PLAN ADMINISTRATION


5.1.    Authority of Committee. The Plan shall be administered by the Committee.
Except as limited by law, or by the Articles of Incorporation or Bylaws of the
Company, and subject to the provisions of this Plan, the Committee shall have
full power, authority, and sole and exclusive discretion to construe, interpret
and administer this Plan, including without limitation, the power and authority
to make determinations relating to Plan grants and correct mistakes in Stock,
Option, or SAR Agreements, and to take such other action in the administration
and operation of this Plan as the Committee deems equitable under the
circumstances. The Committee, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective. In addition,
the Committee shall have full and exclusive power to adopt such rules,
regulations and guidelines for carrying out the Plan as it may deem necessary or
proper, all of which power shall be executed in the best interests of the
Company and in keeping with the objectives of the Plan. This power includes, but
is not limited to, selecting award recipients and establishing all award terms
and conditions.


5.2.    Amendment of Awards. The Committee, in its sole discretion, may amend
any outstanding award at any time in any manner not inconsistent with the terms
of the Plan, provided that no outstanding, vested award may be amended without
the grantee's consent if the amendment would have a materially adverse effect on
the grantee's rights under the award. Notwithstanding the foregoing, the
Committee, in its sole discretion, may amend an award if it determines such
amendment is necessary or advisable for the Company to comply with applicable
law (including Code Section 409A), regulation, rule, or accounting standard.




--------------------------------------------------------------------------------






5.3.    Delegation. To the extent permitted by applicable law, the Committee may
delegate its authority as identified herein to one or more officers of the
Company, including without limitation the authority to approve grants to
Eligible Individuals other than any of the Company's officers. To the extent
that the Committee delegates its authority to make grants as provided by this
Section 5.3, all references in the Plan to the Committee's authority to make
grants and determinations with respect thereto shall be deemed to include the
Committee's delegate(s). Any such delegate shall serve at the pleasure of, and
may be removed at any time by, the Committee.


5.4.    Decisions Binding. In making any determination or in taking or not
taking any action under the Plan, the Committee or its delegate(s) may obtain
and may rely on the advice of experts, including employees of and professional
advisors to the Company. Any action taken by, or inaction of, the Committee or
its delegate(s) relating to or pursuant to the Plan shall be within the absolute
discretion of the Committee or its delegate. Such action or inaction of the
Committee or its delegate(s) shall be conclusive and binding on the Company, on
each affected Eligible Individual and on each other person directly or
indirectly affected by such action.


SECTION 6.    ELIGIBILITY


Eligible Individuals shall be eligible for the grant of awards under this Plan.


SECTION 7.    RESTRICTED STOCK AND STOCK UNITS


7.1.    Committee Action.


(a)    General. The Committee acting in its absolute discretion shall have the
right to grant Restricted Stock and Stock Units to Eligible Individuals from
time to time.


(b)    Limitations. No Restricted Stock and Stock Unit grants in any combination
may be made to an Eligible Individual in any calendar year with respect to more
than 100,000 shares of Stock. Each Restricted Stock grant and each Stock Unit
grant shall be evidenced by a Stock Agreement.


7.2.    Forfeiture Conditions. The Committee may make a Restricted Stock or
Stock Unit grant subject to one or more employment, performance or other
forfeiture conditions which the Committee acting in its absolute discretion
deems appropriate under the circumstances, and the related Stock Agreement shall
set forth each such forfeiture condition and the deadline for satisfying each
such forfeiture condition. When a Stock certificate is issued for shares of
Restricted Stock, such certificate shall be issued subject to (i) the
conditions, if any, described in this Section 7.2 and Section 9 to, or for the
benefit of, the Eligible Individual and (ii) a stock power in favor of the
Company in order for the Company to effect any forfeitures of such Restricted
Stock.


7.3.    Rights Under Awards.


(a)    Cash Dividends. Each Stock Agreement which evidences a Restricted Stock
grant shall state whether the Eligible Individual shall have a right to receive
any cash dividends which are paid after any shares of Restricted Stock are
issued to him or her and before the first day that the Eligible Individual's
interest in such Stock is forfeited. If such a Stock Agreement provides that an
Eligible Individual has no right to receive a cash dividend when paid, such
agreement shall set forth the conditions, if any, under which the Eligible
Individual will be eligible to receive one, or more than one, payment in the
future to compensate the Eligible Individual for the fact that he or she had no
right to receive any cash dividends on his or her Restricted Stock when such
dividends were paid.




--------------------------------------------------------------------------------




If such a Stock Agreement calls for any such payments to be made, the Company
shall make such payments from the Company's general assets, and the Eligible
Individual shall be no more than a general and unsecured creditor of the Company
with respect to such payments. Unless otherwise set forth in the Stock Agreement
which evidences a Stock Unit grant, if a cash dividend is paid on the shares of
Stock described in a Stock Unit grant, such cash dividend shall be treated as
reinvested in shares of Stock and shall increase the number of shares of Stock
described in such Stock Unit grant.


(b)    Stock and Other Dividends. Unless otherwise provided in the related Stock
Agreement, and subject to such rules as the Committee shall adopt with respect
to each dividend, if a Stock dividend is declared on a share of Restricted
Stock, such Stock dividend shall be treated as part of the grant of the related
Restricted Stock, and an Eligible Individual's interest in such Stock dividend
shall be forfeited or shall become nonforfeitable at the same time as the Stock
with respect to which the Stock dividend was paid is forfeited or becomes
nonforfeitable. Unless otherwise set forth in the Stock Agreement which
evidences a Stock Unit grant, and subject to such rules as the Committee shall
adopt with respect to each dividend, if a Stock dividend is declared on any
shares of Stock described in a Stock Unit grant, such dividend shall increase
the number of shares of Stock described in such Stock Unit grant. If a dividend
is paid on a share of Restricted Stock or on a share of Stock described in a
Stock Unit grant other than in cash or Stock, the disposition of such dividend
with respect to such Restricted Stock grant and the treatment of such dividend
with respect to such Stock Unit grant shall be effected in accordance with the
terms of the related Stock Agreement or such rules as the Committee shall adopt
with respect to each such dividend.


(c)    Voting Rights. An Eligible Individual shall have the right to vote shares
of Restricted Stock unless otherwise provided in the related Stock Agreement. An
Eligible Individual receiving a Stock Unit grant shall not possess any voting
rights with respect to such Stock Units.


(d)    Effect of Termination. In the discretion of the Committee, a Stock
Agreement may provide for vesting, payment, or other applicable terms after the
Eligible Individual ceases to be employed or provide services to the Company or
Subsidiary for any reason whatsoever, including death or disability.    


(e)    Nontransferability. No Restricted Stock grant and no shares issued
pursuant to a Restricted Stock grant shall be transferable by an Eligible
Individual other than by will or by the laws of descent and distribution before
an Eligible Individual's interest in such shares have become completely
nonforfeitable, and no interests in a Stock Unit grant shall be transferable
other than by will or the laws of descent and distribution, except as otherwise
provided in the related Stock Agreement.


(f)    Creditor Status. An Eligible Individual to whom a Stock Unit is granted
shall be no more than a general and unsecured creditor of the Company with
respect to any payment due under such grant.


7.4.    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to
be Restricted Stock at such time as an Eligible Individual's interest in such
Stock becomes nonforfeitable under this Plan and the terms of the related Stock
Agreement. Upon vesting of a Stock Unit, the Eligible Individual shall receive
payment in cash or Stock in accordance with the terms of the related Stock
Agreement.


SECTION 8.    OPTIONS AND SARs; ADDITIONAL AWARDS TO NON-EMPLOYEE DIRECTORS


8.1.    Options. The Committee acting in its absolute discretion shall have the
right to grant Options




--------------------------------------------------------------------------------




to purchase shares of Stock to Eligible Individuals from time to time, and
Options may be granted for any reason the Committee deems appropriate under the
circumstances. Each grant of an Option shall be evidenced by an Option
Agreement, and each Option Agreement shall set forth whether the Option is an
ISO or a NQO and shall set forth such other terms and conditions, including any
performance-based vesting conditions, of such grant, as the Committee acting in
its absolute discretion deems consistent with the terms of this Plan.


8.2.    ISO Rules. Notwithstanding anything in this Plan to the contrary, no
term of this Plan relating to ISOs shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be so exercised, so as
to disqualify the Plan or any ISO under Code Section 422. The aggregate Fair
Market Value of ISOs granted to an Eligible Individual under this Plan and
incentive stock options granted to such Eligible Individual under any other
stock option plan adopted by the Company or a Subsidiary which first become
exercisable in any calendar year shall not exceed $100,000. Such Fair Market
Value figure shall be determined by the Committee on the date the ISO or other
incentive stock option is granted, and the Committee shall interpret and
administer the limitation set forth in this Section 8.2 in accordance with Code
Section 422(d).


8.3.    Option Price, Exercise Period and No Dividend Equivalents.


(a)    Option Price. The Option Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted. The Option Price shall be payable in full upon the
exercise of any Option. Except in accordance with the provisions of Section 12,
the Committee shall not, absent the approval of the Company's stockholders, take
any action, whether through amendment, cancellation, replacement grants,
exchanges or any other means, to directly or indirectly reduce the Option Price
of any outstanding Option.


(b)    Exercise Period. Each Option granted under this Plan shall be exercisable
in whole or in part at such time or times as set forth in the related Option
Agreement, but no Option Agreement shall make an Option exercisable before the
date such Option is granted or on or after the date which is the tenth
anniversary of the date such Option is granted. In the discretion of the
Committee, an Option Agreement may provide for the exercise of an Option after
the Eligible Individual ceases to be employed or provide services to the Company
or a Subsidiary for any reason whatsoever, including death or disability.


(c)    No Dividend Equivalents. In no event shall any Option or Option Agreement
granted under the Plan include any right to receive dividend equivalents with
respect to such award.


8.4.    Method of Exercise.


(a)    Committee Rules. An Option may be exercised as provided in this Section
8.4 pursuant to procedures (including, without limitation, procedures
restricting the frequency or method of exercise) as shall be established by the
Committee or its delegate from time to time for the exercise of Options.


(b)    Notice and Payment. An Option shall be exercised by delivering to the
Committee or its delegate during the period in which such Option is exercisable,
(1) written notice of exercise in a form acceptable to the Committee indicating
the specific number of shares of Stock subject to the Option which are being
exercised and (2) payment in full of the Option Price for such specific number
of shares. An Option Agreement, at the discretion of the Committee, may provide
for the payment of the Option Price by any of the following means:






--------------------------------------------------------------------------------




(1)    in cash, electronic funds transfer or a check acceptable to the
Committee;


(2)    in Stock which has been held by the Eligible Individual for a period
acceptable to the Committee and which Stock is otherwise acceptable to the
Committee, provided that the Committee may impose whatever restrictions it deems
necessary or desirable with respect to such method of payment;


(3)    through a broker-facilitated cashless exercise procedure acceptable to
the Committee; or


(4)    in any combination of the methods described in this Section 8.4(b) which
is acceptable to the Committee.


Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed stock certificate for such Stock is
delivered to the Committee (or to its delegate) or, if payment is effected
through a certification of ownership of Stock in lieu of a stock certificate, on
the date the Option is exercised.


(c)    Restrictions. The Committee may from time to time establish procedures
for restricting the exercise of Options on any given date as the result of
excessive volume of exercise requests or any other problem in the established
system for processing Option exercise requests or for any other reason the
Committee or its delegate deems appropriate or necessary.


8.5.    SARs.


(a)    SARs and SAR Share Value.


(1)    The Committee acting in its absolute discretion may grant an Eligible
Individual a SAR which will give the Eligible Individual the right to the
appreciation in one, or more than one, share of Stock, and any such appreciation
shall be measured from the related SAR Share Value; provided, however, in no
event shall the SAR Share Value be less than the Fair Market Value of a share of
Stock on the date such SAR is granted. The Committee shall have the right to
make any such grant subject to such additional terms, including
performance-based vesting provisions, as the Committee deems appropriate and
such terms shall be set forth in the related SAR Agreement.


(2)    Each SAR granted under this Plan shall be exercisable in whole or in part
at such time or times as set forth in the related SAR Agreement, but no SAR
Agreement shall make a SAR exercisable before the date such SAR is granted or on
or after the date which is the tenth anniversary of the date such SAR is
granted. In the discretion of the Committee, a SAR Agreement may provide for the
exercise of a SAR after the Eligible Individual ceases to be employed or provide
services to the Company or Subsidiary for any reason whatsoever, including death
or disability.


(3)    Except in accordance with the provisions of Section 12, the Committee
shall not, absent the approval of the Company's stockholders, take any action,
whether through amendment, cancellation, replacement grants, exchanges or any
other means, to directly or indirectly reduce the SAR Share Value of any
outstanding SAR.




--------------------------------------------------------------------------------






(b)    Procedure. The exercise of a SAR shall be effected by the delivery of the
related SAR Agreement to the Committee together with a statement signed by the
Eligible Individual which specifies the number of shares of Stock as to which
the Eligible Individual exercises his or her SAR.


(c)    Payment. An Eligible Individual who exercises his or her SAR will receive
a payment in cash or in Stock, or in a combination of cash and Stock, equal in
amount to (i) the number of shares of Stock with respect to which, the SAR is
exercised times (ii) the excess of the Fair Market Value of a share of Stock on
the exercise date over the applicable SAR Share Value. The Committee acting in
its absolute discretion shall determine the form of such payment. Any cash
payment shall be made from the Company's general assets, and an Eligible
Individual shall be no more than a general and unsecured creditor of the Company
with respect to such payment.


(d)    No Dividend Equivalents. In no event shall any SAR or SAR Agreement
granted under the Plan include any right to receive dividend equivalents with
respect to such award.


8.6    Other Awards for Non-Employee Directors.


(a)Fees to be Paid in Stock. If any Board retainer or meeting fee by its terms
is required to be paid wholly or in part in Stock, each Non-Employee Director
shall be eligible for, and may from time to time be granted, awards of
unrestricted Stock, Restricted Stock, or a combination of both in such amounts
as the Committee determines are necessary to satisfy the Company's payment
obligations.


(b)    Election to Receive Stock in Payment of Fees. Each Non-Employee Director
may from time to time elect, subject to the approval of, and in accordance with
procedures to be specified by, the Committee, to receive in lieu of all or part
of a specified percentage of the Board cash retainer and any meeting fees that
would otherwise be payable to the Non-Employee Director either (i) shares of
unrestricted Stock, shares of Restricted Stock, or Stock Units under this Plan,
in each case if available, equal in value as determined by the Committee to the
amount of the forgone Board retainer and meeting fees using the Fair Market
Value of the Stock as of the date on which the Board retainer or meeting fees
otherwise would have been paid to the Non-Employee Director, or (ii) Options, if
available, equal in value as determined by the Committee using the Fair Market
Value of Stock as of the date of grant to the amount of the forgone retainer and
meeting fees. Each election under this paragraph (b) shall be made under an
appropriate election form and an appropriate Stock Agreement, Option Agreement,
or other individual award agreement, in each case that shall include the terms
and conditions approved by the Committee.
(c)    Deferral Election. In addition to the foregoing, the Committee may
permit, in its discretion, any award to Non-Employee Directors to be deferred
through an appropriate deferral election by the Non-Employee Director.
(d)    Requirements for Elections. All elections made in accordance with
paragraphs (b) and (c) of this section must be made prior to the year in which
such cash retainer and meeting fees are earned and in accordance with
requirements under Section 409A of the Code as determined by the Committee.


8.7.    Nontransferability. Except to the extent the Committee deems permissible
and consistent with the best interests of the Company, no Option or SAR shall be
transferable by an Eligible Individual other than by will or by the laws of
descent and distribution, and any grant by the Committee of a request by an
Eligible Individual for any transfer (other than a transfer by will or by the
laws of descent and distribution)




--------------------------------------------------------------------------------




of an Option or SAR shall be conditioned on the transfer not being made for
value or consideration. Any such Option or SAR granted under this Plan shall be
exercisable during an Eligible Individual's lifetime, as the case may be, only
by (subject to the first sentence in this Section 8.7) the Eligible Individual,
provided that in the event an Eligible Individual is incapacitated and unable to
exercise such Eligible Individual's Option or SAR, such Eligible Individual's
legal guardian or legal representative whom the Committee deems appropriate
based on all applicable facts and circumstances presented to the Committee may
exercise such Eligible Individual's Option or SAR, in accordance with the
provisions of this Plan and the applicable Option or SAR Agreement. The person
or persons to whom an Option or SAR is transferred by will or by the laws of
descent and distribution (or pursuant to the first sentence of this Section 8.7)
thereafter shall be treated as the Eligible Individual under this Plan.


8.8.    Share Limitation. An Eligible Individual may not be granted in any
calendar year Options, or SARs, or one or more Options and SARs in any
combination which in the aggregate relate to more than 300,000 shares of Stock.


SECTION 9.    PERFORMANCE-BASED AWARDS


9.1    Establishment of Performance Goals. If, at the time of grant, the
Committee intends an award to qualify as “performance based compensation” within
the meaning of Code Section 162(m)(4), the Committee must establish in writing,
objective performance goals for the applicable Performance Period no later than
ninety (90) days after the Performance Period begins (but in no event after
twenty-five percent (25%) of the Performance Period has elapsed), and while the
outcome as to the performance goals is substantially uncertain. Such performance
goals established by the Committee may be with respect to corporate performance,
operating group or sub-group performance, individual company performance, other
group or individual performance, or division performance, and shall be based on
one or more of the criteria described in Section 9.2.


9.2    Performance Measures. A performance goal may be based on any one or more
or any combination (in any relative proportion) of the following: share price,
market share, cash flow, revenue, revenue growth, earnings per share, operating
earnings per share, operating earnings, earnings before interest, taxes,
depreciation and amortization, return on equity, return on assets, return on
investment, net income, net income per share, economic value added, market value
added, store sales growth, customer satisfaction performance goals measured by
independent customer satisfaction surveys and employee opinion survey results
measured by an independent firm, and strategic business objectives, consisting
of one or more objectives based on meeting specific cost or profit targets or
margins, business expansion goals and goals relating to acquisitions or
divestitures. Each goal, with respect to a performance period, may be expressed
on an absolute and/or relative basis, may be based on the Company as a whole or
on any one or more business units of the Company, or its Subsidiaries, and may
be based on or otherwise employ comparisons based on internal targets, the past
performance of the Company or of any one or more business units of the Company
or its Subsidiaries, and/or the past or current performance of other companies,
or an index.


9.3    Certification of Performance. A Participant otherwise entitled to receive
an award intended to meet the requirements of performance-based compensation
under Code Section 162(m) and the regulations thereunder for any Performance
Period shall not receive a settlement of the award until the Committee has
determined that the applicable performance goal(s) have been attained. To the
extent that the Committee exercises discretion in making the determination
required by this subsection, such exercise of discretion may not result in an
increase in the amount of the payment with respect to such award.


9.4    Extraordinary Items. In establishing any performance goals, the Committee
may, no later than the date such performance goals are established in accordance
with Section 9.1, provide for the exclusion




--------------------------------------------------------------------------------




of the effects of the following items, to the extent identified in the audited
financial statements of the Company, including footnotes, or in the Management
Discussion and Analysis of Financial Condition and Results of Operations
accompanying such financial statements: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (d) gains or losses on acquisitions or divestitures or
store closings; (e) noncapital, purchase accounting items; (f) changes in tax or
accounting principles, regulations or laws; (g) mergers or acquisitions; (h)
integration costs disclosed as merger related; (i) accruals for reorganization
or restructuring programs; (j) investment income or loss; (k) foreign exchange
gains and losses; and (l) tax valuation allowances and/or tax claim judgment or
settlements. To the extent the exclusion of any item affects awards intended to
constitute performance-based compensation under Code Section 162(m), such
exclusion shall be specified in a manner that satisfies the requirements of Code
Section 162(m) and the regulations thereunder, including without limitation the
requirement that performance goals be objectively determinable.


SECTION 10.    SECURITIES REGISTRATION


For Stock issued pursuant to this Plan, the Company at its expense shall take
such action as it deems necessary or appropriate to register the original
issuance of such Stock to an Eligible Individual under the Securities Act of
1933, as amended, or under any other applicable securities laws or to qualify
such Stock for an exemption under any such laws prior to the issuance of such
Stock to an Eligible Individual; however, the Company shall have no obligation
whatsoever to take any such action in connection with the transfer, resale or
other disposition of such Stock by an Eligible Individual.


SECTION 11.    LIFE OF PLAN


No award shall be granted under this Plan on or after the earlier of:


(1)    the tenth (10th) anniversary of the date the Company adopts this Plan, in
which event this Plan otherwise thereafter shall continue in effect until all
Options and SARs have been exercised in full or no longer are exercisable and
all Restricted Stock and Stock Unit grants under this Plan have been forfeited
or the forfeiture conditions on the related Stock or cash payments have been
satisfied in full, or


(2)    the date on which all of the Stock reserved under Section 3 has been
issued or is no longer available for use under this Plan and all cash payments
due under any Stock Unit grants have been paid or forfeited, in which event this
Plan also shall terminate on such date.


SECTION 12.    ADJUSTMENT


12.1.    Corporate Transactions. The number, kind or class (or any combination
thereof) of shares of Stock reserved under Section 3, the grant limitations
described in Section 7.1(b) and Section 8.8, the number, kind or class (or any
combination thereof) of shares of Stock subject to Options and SARs granted
under this Plan and the applicable Option Price and SAR Share Value as well as
the number, kind or class of shares of Stock subject to Restricted Stock and
Stock Unit grants under this Plan shall be adjusted by the Committee in an
equitable manner to reflect any corporate transaction resulting in a change in
the capitalization of the Company. For purposes of this paragraph a corporate
transaction includes without limitation any dividend (other than a cash dividend
that is not an extraordinary cash dividend) or other distribution (whether in
the form of cash, Stock, securities of a subsidiary of the Company, other
securities or other property), recapitalization, stock split, reverse stock
split, combination of shares, reorganization, merger, consolidation,
acquisition, split-up, spin-off, combination, repurchase or exchange of Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Stock or other securities of the Company, or other




--------------------------------------------------------------------------------




similar corporate transaction. Notwithstanding anything in this paragraph to the
contrary, an adjustment to an Option or SAR under this paragraph shall be made
in a manner that will not result in the grant of a new Option or SAR under Code
Section 409A or cause the Option or SAR to fail to be exempt from Code
Section 409A.


12.2.    General. If any adjustment under this Section 12 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any grant shall be the next
lower number of shares of Stock, rounding all fractions downward. Any adjustment
made under this Section 12 by the Board shall be conclusive and binding on all
affected persons.


SECTION 13.    AMENDMENT OR TERMINATION


The Board or the Committee may at any time in its sole discretion, for any
reason whatsoever, terminate or suspend the Plan, and from time to time may
amend or modify the Plan; provided that without the approval of stockholders of
the Company, no amendment or modification to the Plan may materially modify the
Plan in any way that would require stockholder approval under any regulatory
requirement that the Committee determines to be applicable, including without
limitation, the rules of any exchange. No amendment, modification, suspension or
termination of the Plan shall have a materially adverse effect on any vested and
outstanding award on the date of such amendment, modification, suspension or
termination, without the consent of the affected grantee. Notwithstanding the
foregoing, no Eligible Individual consent shall be needed for an amendment,
modification, or termination of the Plan if the Committee determines such
amendment, modification, or termination is necessary or advisable for the
Company to comply with applicable law (including Code Section 409A), regulation,
rule, or accounting standard. Suspension or termination of the Plan shall not
affect the Committee's ability to exercise the powers granted to it with respect
to awards under this Plan prior to the date of such suspension or termination.


SECTION 14.    MISCELLANEOUS


14.1.    Stockholder Rights. No Eligible Individual shall have any rights as a
stockholder of the Company as a result of the grant of an Option or SAR under
this Plan or his or her exercise of such Option or SAR pending the actual
delivery of any Stock subject to such Option or SAR to such Eligible Individual.
Except as otherwise provided in this Plan, an Eligible Individual's rights as a
stockholder in the shares of Stock related to a Restricted Stock grant shall be
set forth in the related Stock Agreement.


14.2.    No Contract of Employment or Contract for Services. The grant of an
award to an Eligible Individual under this Plan shall not constitute a contract
of employment or contract for the performance of services or an agreement to
continue his or her status as an Eligible Individual and shall not confer on an
Eligible Individual any rights in addition to those rights, if any, expressly
set forth in any Stock, Option or SAR Agreement.


14.3.    Coordination with Corporate Policies. Shares of Stock and cash acquired
by an Eligible Individual under this Plan shall be subject to share retention,
forfeiture, and clawback policies established by the Company in accordance with
the terms of such policies.


14.4.    Withholding. The exercise of any Option or SAR granted under this Plan
and the acceptance of a Restricted Stock or Stock Unit grant shall constitute an
Eligible Individual's full and complete consent to whatever action the Committee
deems necessary to satisfy the minimum tax withholding requirements, if any,
which the Committee acting in its discretion deems applicable. The Committee
shall have the right to satisfy tax withholding requirements, if any, through a
reduction in the number of shares of Stock actually




--------------------------------------------------------------------------------




transferred pursuant to an award.


14.5    Compliance with Code Section 409A. To the extent that amounts payable
under this Plan are subject to Code Section 409A, the Plan is intended to comply
with Code Section 409A and official guidance issued thereunder. Notwithstanding
anything herein to the contrary, the Plan shall be interpreted, operated and
administered in a manner consistent with this intention.


14.6    Requirements of Law. The granting of awards and the issuance of Stock
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


14.7    Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be made a party or in which he or she may be involved in by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company's approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided that the Company is given an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it personally. Such foregoing right of
indemnification shall not apply in circumstances involving such person's bad
faith or willful misconduct. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such persons may be entitled under the Company's Articles of Incorporation
or By-laws, by contract, as a matter of law, or otherwise.


14.8    Headings and Captions. The headings and captions here are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.


14.9    Governing Law. This Plan shall be construed under the laws of the State
of Illinois (excluding its choice-of-law rules) to the extent not superseded by
federal law.


14.10    Invalid Provisions. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


14.11    Conflicts. In the event of a conflict between the terms of this Plan
and any Stock, Option or SAR Agreement, the terms of the Plan shall prevail.


14.12    Successors. All obligations of the Company under the Plan with respect
to awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


14.13    Deferral of Awards. The Committee may, in a Stock Agreement or
otherwise, establish procedures for the deferral of Stock or cash deliverable
upon settlement, vesting or other events with respect to Restricted Stock or
Stock Units. Notwithstanding anything herein to the contrary, in no event will
any deferral of Stock or any other payment with respect to any award granted
under the Plan be allowed if the Committee determines, in its sole discretion,
that the deferral would result in the imposition of the additional tax under
Code Section 409A.




--------------------------------------------------------------------------------






14.14    Employees in Foreign Jurisdictions. Notwithstanding any provision of
this Plan to the contrary, in order to achieve the purposes of this Plan or to
comply with provisions of the laws in countries outside the United Sates in
which the Company operates or has employees, the Committee, in its sole
discretion, shall have the power and authority to (i) determine which Eligible
Individuals (if any) employed by the Company outside the United States should
participate in the Plan, (ii) modify the terms and conditions of any awards made
to such Eligible Individuals, and (iii) establish sub-plans and other award
terms, conditions and procedures to the extent such actions may be necessary or
advisable to comply with provisions of the laws in such countries outside the
United States in order to assure the lawfulness, validity and effectiveness of
awards granted under this Plan.


Sears Hometown and Outlet Stores, Inc.




By: /s/ Becky Iliff
Becky Iliff
Vice President, Human Resources




